DETAILED ACTION
     This office action is in response to the claim amendments filed 3/22/21, in which claims 1-7, 9-15, and 17 are pending and ready for examination.

Election/Restrictions
     This application is in condition for allowance except for the presence of claims 10-15 and 17 directed to inventions non-elected without traverse. Accordingly, claims 10-15 and 17 are cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee:

1. Claims 10-15 and 17 have been cancelled

Allowable Subject Matter
1. Claims 1-7 and 9 are allowed. 

Reasons for Allowance  
     The following is an examiner’s statement of reasons for allowance: Applicant’s recited multi-static frequency diverse waveform pulse and beamforming mechanisms to detect and track wherein the pulses do not overlap in frequency and the pulses reflected are received within a single receive window to achieve multi-pulse frequency diversity such that each pulse is transmitted on a unique frequency and at different time slots is not considered by the prior art. 
      Therefore, the Office believes the prior art of record and the knowledge available to one of ordinary skill in the art fails to provide a suggestion or motivation to create the claimed invention, and as such the invention is considered non-obvious. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance. 
        
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO FAN whose telephone number is (571)272-3013.  The examiner can normally be reached on 8am-5pm, Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 

/BO FAN/            Primary Examiner, Art Unit 3646